
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.38

        UBIQUITEL OPERATING COMPANY

Dealer Manager Agreement

New York, New York
January 23, 2003

Banc of America Securities LLC, as Dealer Manager
100 North Tryon Street, Seventh Floor
Charlotte, NC 28255

Ladies and Gentlemen:

        UbiquiTel Operating Company, a Delaware corporation (the "Company"),
plans to make offers to exchange (the "Exchange Offer") 14% Senior Unsecured
Discount Notes due 2010 (the "New Notes") for its outstanding 14% Senior
Subordinated Discount Notes due 2010 (the "Old Notes") with certain cash
payments on the terms and conditions set forth in the Offering Memorandum and
the related Letter of Transmittal (as defined below). The New Notes will be
guaranteed by UbiquiTel Inc. (the "Parent") and all of the Company's existing
and future domestic subsidiaries, that are Restricted Subsidiaries, as defined
in the New Indenture (as defined below) which does not include UbiquiTel Leasing
Company (collectively, the "Guarantor"). Capitalized terms used and not defined
in this Agreement shall have the meanings assigned to them in the Offering
Memorandum.

        The Old Notes were issued pursuant to an indenture, dated as of
April 11, 2000 (the "Old Indenture"), among the Company (as issuer), the
Guarantor (as guarantor) and American Stock Transfer & Trust Company (as
trustee).

        The New Notes are to be issued under an indenture (the "New Indenture")
among the Company (as issuer), the Guarantor (as guarantor) and American Stock
Transfer & Trust Company (the "New Trustee") (as trustee) without registration
under the Securities Act of 1933, as amended (the "Securities Act"), and the
rules and regulations of the Securities and Exchange Commission (the
"Commission") promulgated thereunder in reliance upon exemptions from the
registration requirements thereunder. The New Notes will be fully and
unconditionally guaranteed by the Guarantor pursuant to the terms of the New
Indenture (the "Guarantees"). The New Notes will have the benefit of a
registration rights agreement (the "Registration Rights Agreement") among the
Company, the Guarantor and the Dealer Manager, pursuant to which the Company
will agree to register another series of debt securities of the Company with
substantially identical terms as the New Notes (the "Exchange Notes") with the
Commission under the Securities Act subject to the terms and conditions therein
specified, and to offer to exchange the Exchange Notes for the New Notes (the
"Registered Exchange Offer").

--------------------------------------------------------------------------------

        In connection with the Exchange Offer, the Company has prepared a Letter
of Inquiry dated January 2, 2003 (the "Letter of Inquiry") and an offering
memorandum dated January 23, 2003 (including any and all exhibits thereto and
any information incorporated by reference therein as of the Commencement Date,
and as amended or supplemented up to the Closing Date, the "Offering
Memorandum") and the related Letter of Transmittal (the "Letter of Transmittal,"
and together with the Offering Memorandum, the "Offering Documents"). The Letter
of Inquiry and the Offering Documents were prepared by the Company and set forth
certain information concerning the Company, the Old Notes and the New Notes. The
Company hereby confirms that it has authorized the use of the Letter of Inquiry
and the Offering Documents and any amendments or supplements thereto in
connection with the Exchange Offer. Unless stated to the contrary, references
herein to the Offering Documents are to the Offering Documents up to and
including the Closing Date, and are not meant to include any information
incorporated by reference therein subsequent to the Closing Date, and any
references herein to the terms "amend", "amendment" or "supplement" with respect
to any of the Offering Documents shall be deemed to refer to and include any
information filed under the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), subsequent to the execution of this Agreement that is
incorporated by reference therein.

        1.    Engagement.    The Company hereby engages Banc of America
Securities LLC as the exclusive dealer manager (the "Dealer Manager"),
authorizes the Dealer Manager to act as such in connection with the Exchange
Offer and agrees that the Dealer Manager shall act as an independent contractor
with duties solely to the Company. The Dealer Manager agrees, in accordance with
its customary practice, to perform those services in connection with the
Exchange Offer as are customarily performed by investment banking concerns in
connection with exchange offers and consent solicitations of like nature,
including but not limited to soliciting the holders of the Old Notes sought to
be exchanged by the Company pursuant to the Exchange Offer.

        The Company acknowledges that the Dealer Manager is a securities firm
that is engaged in securities trading and brokerage activities as well as in
providing investment banking and financial advisory services. In the ordinary
course of trading and brokerage activities, the Dealer Manager and its
affiliates may at any time hold long or short positions, and may trade or
otherwise effect transactions, for their own account or the accounts of
customers, in debt or equity securities of the Company and its affiliates or
other entities that may be involved in the transactions contemplated hereby.

        2.    Solicitation Material; Withdrawal; Termination.    The Company
agrees to furnish the Dealer Manager with as many copies as the Dealer Manager
may reasonably request of the Offering Documents, any exhibits thereto, any
information incorporated by reference therein, any amendments or supplements
thereto and any other documents or materials whatsoever relating to the Exchange
Offer (collectively, as amended or supplemented from time to time, the "Exchange
Offer Material") to be used by the Company in connection with the Exchange
Offer. The Company agrees that, within a reasonable time prior to using any
Exchange Offer Material, it will submit copies of such material to the Dealer
Manager and its counsel and will not use or publish any such material to which
the Dealer Manager or its counsel reasonably objects.

2

--------------------------------------------------------------------------------

        In the event that (i) the Company uses or permits the use of any
Exchange Offer Material (a) which has not been submitted to the Dealer Manager
for its comments or (b) which has been so submitted and with respect to which
the Dealer Manager has made comments, but which comments have not resulted in a
response reasonably satisfactory to the Dealer Manager and its counsel to
reflect its comments, (ii) the Company shall have breached, in any material
respect, any of its representations, warranties, agreements or covenants herein
or (iii) the Exchange Offer is terminated or withdrawn for any reason, or no
reason at all, or any stop order, restraining order, injunction or denial of an
application for approval has been issued and not thereafter stayed or vacated
with respect to, or any proceeding, litigation or investigation has developed or
been initiated such that it is reasonably likely to have a material adverse
effect on the Company's ability to carry out the Exchange Offer, the exchange of
the New Notes for the Old Notes pursuant thereto or the performance of this
Agreement, the Registration Rights Agreement, the New Indenture and the New
Notes, then in any such case the Dealer Manager shall be entitled to withdraw as
Dealer Manager without any liability or penalty to the Company or any other
Company Indemnified Person (as defined in Section 8 hereof) and without loss of
any right to the payment of all expenses payable hereunder. The Company shall be
entitled at any time, in its sole and absolute discretion, to withdraw or
terminate the Exchange Offer and this Agreement for any reason whatsoever, or
for no reason at all, without any liability or penalty to the Dealer Manager or
any other Dealer Manager Indemnified Person (as defined in Section 8 hereof),
provided that the Company upon such withdrawal or termination shall, subject to
Section 3(b) below, promptly reimburse the Dealer Manager for expenses incurred
through the date of such withdrawal or termination. If the Dealer Manager
withdraws as Dealer Manager pursuant to this Section 2, the Company, subject to
Section 3(b) below, shall promptly reimburse the Dealer Manager for expenses
incurred through the date of such withdrawal. The Company shall inform the
Dealer Manager promptly after it receives notice or becomes aware of the
happening of any event, or the discovery of any fact, (i) that would require the
making of any change in any Exchange Offer Material then being used, or
(ii) that would affect the truth or completeness of any representation or
warranty contained in this Agreement if such representation or warranty were
being made immediately after the happening of such event or the discovery of
such fact.

        3.    Compensation and Expenses.    

        (a)  The Company and the Dealer Manager agree that the compensation (the
"Fee") for the Dealer Manager's services as Dealer Manager hereunder will be
equal to the amount as separately agreed in the first sentence of the second
paragraph of the engagement letter, dated December 2, 2002 (the "Engagement
Letter"), between the Company and the Dealer Manager, which will be paid in
immediately available funds on the Closing Date.

        (b)  In addition to the compensation payable under Section 3(a) above,
the Company agrees to pay in immediately available funds (i) all fees and
expenses relating to the filing, preparation, printing, mailing and publishing
of the Exchange Offer Material, (ii) all fees, disbursements and expenses of the
Company's counsel and accountants and of the Exchange Agent (as defined in
Section 4), (iii) all advertisement

3

--------------------------------------------------------------------------------

charges, (iv) all other fees and expenses in connection with the Exchange Offer,
including those of any exchange agent, information agent or other person
rendering services in connection therewith, (v) to brokers and dealers
(including the Dealer Manager), commercial banks, trust companies and other
nominees, the amount of their customary mailing and handling expenses incurred
in forwarding the Exchange Offer to their customers, (vi) the cost of
preparation, issuance, transfer and delivery of the New Notes, including any
transfer, withholding or other taxes payable thereon, (vii) the costs and
charges of the New Trustee, (viii) the cost of printing the Blue Sky memorandum
in connection with the Exchange Offer under state securities laws and all
expenses in connection with the qualification of the New Notes under such state
securities laws, including filing fees and reasonable fees and disbursements of
counsel for the Dealer Manager in connection with such qualification and in
connection with the Blue Sky memorandum, (ix) all filing fees and reasonable
fees and disbursements of counsel to the Dealer Manager incurred in connection
with the review and qualification of the New Notes by the National Association
of Securities Dealers, Inc. ("NASD"), (x) any fees charged by rating agencies
for the rating of the New Notes and (xi) all other reasonable costs and expenses
incident to the performance of the obligations of the Company hereunder for
which provision is not otherwise made in this Section. The Company will also
reimburse the Dealer Manager for all reasonable expenses incurred by the Dealer
Manager in connection with its services as Dealer Manager, including the
reasonable fees and expenses of Shearman & Sterling, provided that the Company
shall not be responsible for any of Shearman & Sterling's fees or expenses or
the fees of any other counsel for the Dealer Manager in excess of $250,000 in
the aggregate that have not been previously approved in writing by the Company,
at the Company's discretion, and provided, further, that the Dealer Manager
shall provide the Company no less frequently than every thirty (30) days a
detailed report of its costs and expenses (including legal fees and expenses)
incurred by the Dealer Manager in connection with the Exchange Offer during the
thirty-day period preceding the report. The Company shall perform its
obligations set forth in this Section 3(b), whether or not the Exchange Offer is
consummated and any payments due hereunder shall be paid promptly upon the
earlier of (i) the successful completion or termination of the Exchange Offer or
(ii) the withdrawal by the Dealer Manager or the Company pursuant to Section 2
hereof.

        4.    Exchange Agent and Information Agent.    The Company will arrange
for The Bank of New York to serve as exchange agent (the "Exchange Agent") in
connection with the Exchange Offer and, as such, to advise the Dealer Manager as
to such matters relating to the Exchange Offer as the Dealer Manager may
reasonably request. The Company shall provide the Dealer Manager or cause the
trustee under the Old Indenture and The Depository Trust Company ("DTC") to
provide the Dealer Manager with copies of the records or other lists showing the
names and addresses of, and principal amounts of Old Notes held by, the holders
of the Old Notes as of a recent date and shall, from and after such date, advise
the Dealer Manager, during the pendency of the Exchange Offer, of any change in
the information previously provided. The Company will arrange for American Stock
Transfer & Trust Company to serve as information agent (the "Information Agent")
in connection with the Exchange Offer and, as such, to advise the Dealer Manager
as to such matters relating to the Exchange Offer as the Dealer Manager may

4

--------------------------------------------------------------------------------

reasonably request and to furnish the Dealer Manager with any written reports
concerning any such information as the Dealer Manager may reasonably request.

        5.    Representations, Warranties and Certain Agreements.    

                (A)    Each of the Company and the Guarantor represents and
warrants to the Dealer Manager, and agrees with the Dealer Manager, as follows:

        (a)  The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware. The
Company has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Offering Documents,
and to enter into and perform all its obligations under this Agreement, the
Registration Rights Agreement, the New Indenture, the New Notes and the Exchange
Notes and to consummate the Exchange Offer and the Registered Exchange Offer in
accordance with its terms. The Company is duly qualified as a foreign
corporation to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except for such jurisdictions
where the failure to so qualify or to be in good standing would not,
individually or in the aggregate, result in a material adverse change, in the
condition, financial or otherwise, or in the earnings, business, operations or
prospects, whether or not arising from transactions in the ordinary course of
business, of the Parent, the Company and its subsidiaries, taken as a whole (any
such change a "Material Adverse Change").

        (b)  Each of the Parent and the subsidiaries of the Company has been
duly incorporated or formed, is validly existing as a corporation or limited
liability company in good standing under the laws of the jurisdiction of its
incorporation or formation, as the case may be, and has the corporate power and
authority to own, lease and operate its properties and to conduct its business
as described in the Offering Documents and, in the case of the Guarantor, to
enter into and perform all of their obligations under this Agreement, the
Registration Rights Agreement, the New Indenture and the Guarantees and to
consummate the Exchange Offer and the Registered Exchange Offer in accordance
with the terms of such agreement. Each of the Parent and the subsidiaries of the
Company is duly qualified to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, result in a Material Adverse Change. All
of the issued and outstanding capital stock of the Parent has been duly
authorized and validly issued, is fully paid and nonassessable and all of the
issued and outstanding capital stock of the subsidiaries of the Company has been
duly authorized and validly issued, is fully paid and nonassessable and is owned
by the Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance or claim, except for those granted
under that certain senior credit facility dated March 31, 2000, as amended (the
"Senior Credit Facility"), by and among the Company and the lenders party
thereto in their capacities as lenders thereunder and Paribas, as administrative
agent. The Company does not own or control,

5

--------------------------------------------------------------------------------

directly or indirectly, any corporation, association or other entity other than
the subsidiaries listed in Schedule A hereto.

        (c)  This Agreement has been duly authorized, executed and delivered by,
and is a valid and binding agreement of, the Company and the Guarantor,
enforceable against the Company and the Guarantor in accordance with its terms,
except as rights to indemnification and contribution hereunder may be limited by
applicable law and except as the enforcement hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.

        (d)  As of the date of issuance of the New Notes in exchange for the Old
Notes pursuant to the Exchange Offer (the "Closing Date"), the Registration
Rights Agreement will be duly authorized, executed and delivered by, and will be
a valid and binding agreement of, the Company and the Guarantor, enforceable
against the Company and the Guarantor in accordance with its terms, except as
rights to indemnification and contribution thereunder may be limited by
applicable law and except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles. Pursuant to the Registration Rights Agreement, the Company
will agree to file with the Commission, under the circumstances set forth
therein, (i) a registration statement under the Securities Act relating to the
Exchange Notes to be offered in exchange for the New Notes pursuant to the
Registered Exchange Offer and (ii) to the extent required by the Registration
Rights Agreement, a shelf registration statement pursuant to Rule 415 of the
Securities Act relating to the resale by certain holders of the New Notes, and
in each case, to use its best efforts to cause such registration statements to
be declared effective.

        (e)  (i) The New Notes have been duly authorized by the Company and,
when executed, authenticated and issued in accordance with the terms of the New
Indenture and delivered to the holders of the Old Notes who tender their Old
Notes in accordance with the terms of the Exchange Offer, will constitute valid
and binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles, and be entitled to the benefits of the New Indenture;
(ii) the Exchange Notes have been duly authorized for issuance by the Company,
and when issued and authenticated in accordance with the terms of the New
Indenture, the Registration Rights Agreement and the Registered Exchange Offer,
will constitute valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium, or
similar laws relating to or affecting enforcement of the rights and remedies of
creditors or by general principles of equity, and will be entitled to the
benefits of the New Indenture; and (iii) the Guarantees of the New Notes and the
Exchange Notes are in the respective forms contemplated by the New Indenture,
have been duly authorized by the Guarantor and,

6

--------------------------------------------------------------------------------

when executed, authenticated and issued in accordance with the terms of the New
Indenture, upon endorsement of the New Notes by the Guarantor and when delivered
to the holders of the Old Notes who tender their Old Notes in accordance with
the terms of the Exchange Offer, will constitute valid and binding obligations
of the Guarantor, enforceable against the Guarantor in accordance with their
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles, and will be entitled to the benefits of the New Indenture.

        (f)    The New Indenture has been duly authorized by the Company and the
Guarantor and, assuming due authorization, execution and delivery thereof by the
New Trustee, when duly executed and delivered by the Company and the Guarantor,
will constitute a valid and binding agreement of the Company and the Guarantor,
enforceable against the Company and the Guarantor in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or affecting enforcement
of the rights and remedies of creditors or by general principles of equity.

        (g)  The Company has taken all necessary corporate action to authorize
the making and consummation of the Exchange Offer, (including the exchange of
the New Notes for the Old Notes), the Registered Exchange Offer and all other
actions contemplated by the Offering Documents.

        (h)  The Old Notes, the Old Indenture, the New Notes, the Guarantees,
the New Indenture and the Registration Rights Agreement conform or will conform
in all material respects to the respective statements relating thereto contained
in the Offering Documents.

        (i)    Except as otherwise disclosed in the Offering Documents,
subsequent to the respective dates as of which information is given: (i) there
has been no Material Adverse Change, or any development that could reasonably be
expected to result in a Material Adverse Change; (ii) the Parent, the Company
and its subsidiaries, considered as one entity, have not incurred any material
liability or obligation, indirect, direct or contingent, not in the ordinary
course of business nor entered into any material transaction or agreement not in
the ordinary course of business, except in each case as described in, or as
described in any document incorporated by reference in, the Offering Documents;
(iii) there has been no dividend or distribution of any kind declared, paid or
made by the Parent, the Company or any of its subsidiaries on any class of
capital stock of the Parent or repurchase or redemption by the Parent, the
Company or any of its subsidiaries of any class of capital stock of the Parent;
and (iv) there has been no material change in the capital stock, short-term debt
or long-term debt of the Parent, the Company and its subsidiaries, considered as
one entity, except in each case as described in, or as described in any document
incorporated by reference in, the Offering Documents.

7

--------------------------------------------------------------------------------



        (j)    Complete and correct copies of the Offering Documents have been
furnished to the Dealer Manager or will be furnished to the Dealer Manager no
later than the date the Exchange Offer is commenced (the "Commencement Date").

        (k)  The Offering Documents, as they may be amended and supplemented
from time to time, comply and will comply in all material respects with the
applicable provisions of the Securities Act and the Exchange Act, as applicable,
and the rules and regulations promulgated thereunder.

        (l)    Any Company document incorporated by reference in the Offering
Documents, or filed with the Commission after the Commencement Date, or from
which information is so incorporated by reference when filed or becoming
effective, as the case may be, complied, continues to comply and will comply in
all material respects with the requirements of the Securities Act and the
Exchange Act, as applicable, and the rules and regulations promulgated
thereunder.

        (m)  The Offering Documents do not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made therein, in the light of the circumstances under
which they are made, not misleading, except that the Company makes no
representation or warranty with respect to any statement contained in, or any
matter omitted from, the Offering Documents relating to the Dealer Manager and
based upon information furnished in writing by or on behalf of the Dealer
Manager to the Company expressly for use therein.

        (n)  Arthur Andersen LLP, who have expressed their opinion with respect
to the financial statements (which term as used in this Agreement includes the
related notes thereto) and supporting schedules included or incorporated by
reference in the Offering Documents were at the time of expressing their opinion
independent public or certified public accountants within the meaning of
Regulation S-X under the Securities Act and the Exchange Act.

        (o)  The financial statements, together with the related schedules and
notes, included or incorporated by reference in the Offering Documents, present
fairly in all material respects the consolidated financial position of the
Parent, the Company and its subsidiaries as of and at the dates indicated and
the results of their operations and cash flows for the periods specified. Such
financial statements have been prepared in conformity with generally accepted
accounting principles, as applied in the United States, on a consistent basis
throughout the periods involved, except as may be expressly stated in the
related notes thereto, subject in the case of interim financial statements to
normal and recurring year-end adjustments.

        (p)  As of the date referenced in the Offering Documents, the Company
had an authorized and outstanding capitalization as set forth in, or as set
forth in documents incorporated by reference in, the Offering Memorandum. All of
the outstanding shares of the capital stock of the Company have been duly
authorized and validly issued, are fully paid and nonassessable and have been
issued in compliance with federal and state

8

--------------------------------------------------------------------------------

securities laws. None of the outstanding shares of capital stock of the Company
were issued in violation of any preemptive rights, rights of first refusal or
other similar rights to subscribe for or purchase securities of the Company.
There are no authorized or outstanding options, warrants, preemptive rights,
rights of first refusal or other rights to purchase, or equity or debt
securities convertible into or exchangeable or exercisable for, any capital
stock of the Company or any of its subsidiaries and equity interests in any
firm, partnership, joint venture or other entities, other than those accurately
described in, or described in documents incorporated by reference in, the
Offering Memorandum.

        (q)  Neither the Parent, the Company nor any of its subsidiaries is in
violation of its charter or by-laws or is in default (or, with the giving of
notice or lapse of time, would be in default) ("Default") under any indenture,
mortgage, loan or credit agreement, note, contract, franchise, lease or other
instrument to which the Parent, the Company or any of its subsidiaries is a
party or by which it or any of them may be bound, or to which any of the
property or assets of the Parent, the Company or any of its subsidiaries is
subject (each such foregoing document being referred to as an "Existing
Instrument"), except for such Defaults as would not, individually or in the
aggregate, result in a Material Adverse Change. The Company's and the
Guarantor's execution, delivery and performance of this Agreement, the
Registration Rights Agreement, the New Indenture and any other agreements or
documents relating to any of the foregoing, the offer, sale and issuance of the
New Notes, the related exchange of the New Notes for the Old Notes pursuant to
the Exchange Offer, the Exchange Offer, the cancellation of the Old Notes and
the consummation of the transactions contemplated by any of the foregoing and by
the Offering Documents: (i) have been duly authorized by all necessary corporate
action and will not result in any violation of the provisions of the charter or
by-laws of the Parent, the Company or any of its subsidiaries; (ii) will not
conflict with or constitute a breach of, or Default or a Debt Repayment
Triggering Event (as defined below) under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Parent, the Company or any of its subsidiaries pursuant to, or require the
consent of any other party to, any Existing Instrument, except for consents
required by the Senior Credit Facility from the lenders thereunder, and except
for such conflicts, breaches, Defaults, liens, charges or encumbrances as would
not, individually or in the aggregate, result in a Material Adverse Change; and
(iii) will not result in any violation of any law, administrative regulation or
administrative or court decree applicable to the Parent, the Company or any of
its subsidiaries or any of their respective properties except for violations as
would not, individually or in the aggregate, result in a Material Adverse
Change. As used herein, a "Debt Repayment Triggering Event" means any event or
condition which gives, or with the giving of notice or lapse of time would give,
the holder of any note, debenture or other evidence of indebtedness (or any
person acting on such holder's behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Parent,
the Company or any of its subsidiaries.

        (r)  No consent, approval, authorization or other order of, or
registration or filing with, any court or other governmental or regulatory
authority or agency, is required for the Company's or the Guarantor's execution,
delivery and performance of this Agreement, the Registration Rights Agreement,
the New Indenture and any other

9

--------------------------------------------------------------------------------

agreements or documents relating to any of the foregoing, the offer, sale and
issuance of the New Notes, the related exchange of the New Notes for the Old
Notes pursuant to the Exchange Offer, the Exchange Offer, the cancellation of
the Old Notes and the consummation of the transactions contemplated by any of
the foregoing and by the Offering Documents, except such as have been or will be
prior to the Closing Date obtained or made by the Company or the Guarantor and
are or will be prior to the Closing Date (other than with respect to applicable
state securities or blue sky laws in connection with the Exchange Offer and the
Registered Exchange Offer that will be obtained on or as promptly as practicable
after the consummation of the Exchange Offer and such Registered Exchange Offer,
as the case may be) in full force and effect under the Securities Act,
applicable state securities or blue sky laws and except such as may be required
by federal and state securities laws with respect to the Company's or the
Guarantor's obligations under the Registration Rights Agreement.

        (s)  On or prior to the Commencement Date, the Company will have made
appropriate arrangements, to the extent applicable, with DTC or any other
"qualified" securities depositary to allow for the book-entry movement of the
tendered notes representing the Old Notes between depositary participants and
the Exchange Agent.

        (t)    Subject to compliance by the Dealer Manager with the
representations and warranties set forth in Section 5(B) hereof, it is not
necessary in connection with the offer, sale and delivery of the New Notes and
the Exchange Offer, in the manner contemplated by this Agreement and the
Offering Documents, to register the New Notes or the Guarantees under the
Securities Act or, until such time as any registration statement, contemplated
by the Registration Rights Agreement, shall have been declared effective by the
Commission, to qualify the New Indenture under the Trust Indenture Act of 1939
(the "Trust Indenture Act," which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder).

        (u)  None of the Company, the Guarantor, their respective affiliates, or
any person acting on their behalf (other than the Dealer Manager, as to whom
neither the Company nor the Guarantor makes any representation or warranty) has
directly or indirectly, solicited any offer to buy or offered to sell, and will
not, directly or indirectly, solicit any offer to buy or offer to sell, in the
United States or to any United States citizen or resident, any security which is
or would be integrated with the Exchange Offer in a manner that would require
the New Notes to be registered under the Securities Act. None of the Company,
the Guarantor, their respective affiliates or any person acting on their behalf
(other than the Dealer Manager, as to whom neither the Company nor the Guarantor
makes any representation or warranty) has engaged or will engage, in connection
with the Exchange Offer, in any form of general solicitation or general
advertising within the meaning of Rule 502 under the Securities Act. With
respect to those New Notes exchanged in reliance upon Regulation S under the
Securities Act ("Regulation S"): (i) none of the Company, the Guarantor, their
respective affiliates, or any person acting on their behalf (other than the
Dealer Manager, as to whom neither the Company nor the Guarantor makes any
representation or warranty) has engaged or will engage in any directed selling
efforts in the United States within the meaning of

10

--------------------------------------------------------------------------------

Regulation S; and (ii) each of the Company, the Guarantor, and their respective
affiliates and any person acting on their behalf (other than the Dealer Manager,
as to whom neither the Company nor the Guarantor makes any representation or
warranty) has complied and will comply with the offering restrictions set forth
in Regulation S.

        (v)  The New Notes satisfy the requirements set forth in Rule 144A(d)(3)
under the Securities Act.

        (w)  The Company is voluntarily subject to and is reporting in
accordance with the requirements of Section 13 or Section 15(d) of the Exchange
Act. The information provided by the Company pursuant to this clause will not,
at the date filed with the Commission and to the extent qualified by a date
reference, contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

        (x)  Except as contemplated by this Agreement, the Company has not paid
or agreed to pay to any person any compensation for (i) soliciting another to
purchase any of the Company's securities or (ii) the solicitation of tenders by
holders of the Old Notes pursuant to the Exchange Offer.

        (y)  Neither the Parent, the Company nor any of its subsidiaries nor any
of their respective directors, officers or controlling persons has taken,
directly or indirectly, any action designed to or which has constituted or which
might reasonably be expected to cause or result, under the Exchange Act or
otherwise, in stabilization or manipulation of the price of any security of the
Company to facilitate the Exchange Offer or the sale or resale of the Company's
securities or to encourage tenders by holders of the Old Notes pursuant to the
Exchange Offer.

        (z)  There are no legal or governmental actions, suits or proceedings
pending against the Parent, the Company or any of its subsidiaries or, to the
best of the Company's knowledge, there are no legal or governmental actions,
suits or proceedings: (i) threatened against or affecting the Parent, the
Company or any of its subsidiaries; or (ii) which have as the subject thereof
any officer or director of, or any property owned or leased by, the Parent, the
Company or any of its subsidiaries, where in any such case there is a reasonable
possibility that such action, suit or proceeding might be determined adversely
to the Company or such subsidiary, officer or director and any such action, suit
or proceeding, if so determined adversely, would reasonably be expected to
result in a Material Adverse Change or adversely affect the consummation of the
transactions contemplated by this Agreement and by the Offering Documents. There
are no legal or governmental actions, suits or proceedings pending against the
Parent, the Company or any of its subsidiaries that would reasonably be expected
to result in a Material Adverse Change that are required to be described in (or
described in any document incorporated by reference in) the Offering Documents,
which are not described (or described in any document incorporated by reference)
as required. No material labor dispute with the employees of the Parent, the
Company or any of its subsidiaries exists or, to the best of the Company's
knowledge, is threatened or imminent.

11

--------------------------------------------------------------------------------



        (aa) The Company has been advised of the rules and requirements under
the Investment Company Act of 1940, as amended (the "Investment Company Act").
The Company is not, and after giving effect to the transactions contemplated in
the Offering Documents will not be, an "investment company" within the meaning
of Investment Company Act and will conduct its business in a manner so that it
will not become subject to the Investment Company Act.

        (bb) The Parent, the Company and its subsidiaries own or possess the
right to use sufficient trademarks, trade names, patent rights, copyrights,
licenses, approvals, trade secrets and other similar rights (collectively,
"Intellectual Property Rights") reasonably necessary to conduct their businesses
as now conducted, except where the failure to own or possess the right to use
such Intellectual Property Rights could not reasonably be expected to result in
a Material Adverse Change. Neither the Parent, the Company nor any of its
subsidiaries has received any notice of infringement or conflict with asserted
Intellectual Property Rights of others, which infringement or conflict, if the
subject of an unfavorable decision, ruling or finding, could reasonably be
expected to result in a Material Adverse Change.

        (cc) The Parent, the Company and each of its subsidiaries possess such
valid and current certificates, authorizations, permits or licenses
(collectively, "Licenses") issued by the appropriate state, federal or foreign
regulatory agencies or bodies necessary to conduct their respective businesses,
except where the failure to possess such Licenses could not reasonably be
expected to result in a Material Adverse Change. Neither the Parent, the Company
nor any of its subsidiaries has received any notice of proceedings relating to
the revocation or modification of, or non-compliance with, any such License
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, could reasonably be expected to result in a Material Adverse
Change.

        (dd) The Parent, the Company and each of its subsidiaries has good title
to all the properties and assets reflected as owned in the financial statements
described in, or contained in any document incorporated by reference in, the
Offering Documents, in each case free and clear of any security interests,
mortgages, liens, encumbrances, equities, claims and other defects, except as
described in, or as described in any document incorporated by reference in, the
Offering Documents or as do not materially and adversely affect the value of
such property and do not materially interfere with the use made or proposed to
be made of such property by the Parent, the Company or such subsidiary. The
material real property, improvements, equipment and personal property held under
lease by the Parent, the Company or any of its subsidiaries are held under valid
and enforceable leases, with such exceptions as are not material and do not
materially interfere with the use made or proposed to be made of such real
property, improvements, equipment or personal property by the Company or such
subsidiary.

        (ee) The Parent, the Company and its subsidiaries have filed all
necessary federal, state and foreign income and franchise tax returns and have
paid all taxes shown by such returns, which are due and payable, and any related
or similar assessment, fine or penalty, except as such tax, assessment, fine or
penalty may be or is being contested in

12

--------------------------------------------------------------------------------

good faith and by appropriate proceedings. The Parent, the Company and its
subsidiaries have made adequate charges, accruals and reserves in the applicable
financial statements, described in, or contained in any document incorporated by
reference in, the Offering Documents, in respect of all federal, state and
foreign income and franchise taxes for all periods as to which the tax liability
of the Parent, the Company or any of its subsidiaries has not been finally
determined.

        (ff)  Each of the Parent, the Company and its subsidiaries are insured
by recognized, financially sound institutions with policies in such amounts and
with such deductibles and covering such risks as are generally deemed adequate
and customary for their businesses including, but not limited to, policies
covering real and personal property owned or leased by the Parent, the Company
and its subsidiaries against theft, damage, destruction and acts of vandalism.
The Company has no reason to believe that: (i) the Parent, the Company or any of
its subsidiaries will not be able to renew its existing insurance coverage as
and when such policies expire; or (ii) the Parent, the Company or any of its
subsidiaries will not be able to obtain reasonably appropriate coverage from
similar institutions as may be necessary or appropriate to conduct its business
as now conducted. Neither of the Parent, the Company nor any of its subsidiaries
has been denied any insurance coverage material to its business which it has
sought or for which it has applied.

        (gg) The Company maintains a system of accounting controls sufficient to
provide reasonable assurances that (i) transactions are executed in accordance
with management's general or specific authorization; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles as applied in the
United States and to maintain accountability for assets; (iii) access to assets
is permitted only in accordance with management's general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

        (hh) Except as would not, individually or in the aggregate, result in a
Material Adverse Change: neither the Parent, the Company nor any of its
subsidiaries is in violation of any federal, state, local or foreign law or
regulation relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including without
limitation, laws and regulations relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum and petroleum products
(collectively, "Materials of Environmental Concern"), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern (collectively,
"Environmental Laws"), which violation includes, but is not limited to,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Parent, the Company or its subsidiaries
under applicable Environmental Laws, or noncompliance with the terms and
conditions thereof, nor has the Parent, the Company or any of its subsidiaries
received

13

--------------------------------------------------------------------------------

any written communication, whether from a governmental authority, citizens
group, employee or otherwise, that alleges that the Parent, the Company or any
of its subsidiaries is in violation of any Environmental Law; there is no claim,
action or cause of action filed with a court or governmental authority, no
investigation with respect to which the Parent, the Company or any of its
subsidiaries has received written notice, and no written notice by any person or
entity has been received by the Parent, the Company or any of its subsidiaries
alleging potential liability for investigation costs, cleanup costs,
governmental response costs, natural resources damages, property damages,
personal injuries, attorneys' fees or penalties arising out of, based on or
resulting from the presence, or release into the environment, of any Material of
Environmental Concern at any location owned, leased or operated by the Parent,
the Company or any of its subsidiaries, now or in the past (collectively,
"Environmental Claims"), pending or, to the best of the Company's or the
Guarantor's knowledge, threatened against the Parent, the Company or any of its
subsidiaries or any person or entity whose liability for any Environmental Claim
the Parent, the Company or any of its subsidiaries has retained or assumed
either contractually or by operation of law; and to the best of the Company's or
the Guarantor's knowledge, there are no past or present actions, activities,
circumstances, conditions, events or incidents, including, without limitation,
the release, emission, discharge, presence or disposal of any Material of
Environmental Concern, that reasonably could result in a violation of any
Environmental Law by the Parent, the Company or any of its subsidiaries or form
the basis of a potential Environmental Claim against the Parent, the Company or
any of its subsidiaries or against any person or entity whose liability for any
Environmental Claim the Parent, the Company or any of its subsidiaries has
retained or assumed either contractually or by operation of law.

        (ii)  The Parent, the Company and its subsidiaries and any "employee
benefit plan" (as defined under the Employee Retirement Income Security Act of
1974, as amended, and the regulations and published interpretations thereunder
(collectively, "ERISA")) established or maintained by the Parent, the Company,
its subsidiaries or their "ERISA Affiliates" (as defined below) are in
compliance in all material respects with ERISA. "ERISA Affiliate" means, with
respect to the Company or a subsidiary, any member of any group of organizations
described in Section 414 of the Internal Revenue Code of 1986, as amended, and
the regulations and published interpretations thereunder (the "Code") of which
the Company or such subsidiary is a member. No "reportable event" (as defined
under ERISA) has occurred or is reasonably expected to occur with respect to any
"employee benefit plan" established or maintained by the Parent, the Company,
its subsidiaries or any of their ERISA Affiliates. No "employee benefit plan"
established or maintained by the Parent, the Company, its subsidiaries or any of
their ERISA Affiliates, if such "employee benefit plan" were terminated, would
have any "amount of unfunded benefit liabilities" (as defined under ERISA).
Neither the Parent, the Company, its subsidiaries nor any of their ERISA
Affiliates has incurred or reasonably expects to incur any liability under Title
IV of ERISA with respect to termination of, or withdrawal from, any "employee
benefit plan" or (ii) Sections 412, 4971, 4975 or 4980B of the Code. Each
"employee benefit plan" established or maintained by the Parent, the Company,
its subsidiaries or any of their ERISA Affiliates that is intended to be
qualified under Section 401 of the Code is so qualified and to the

14

--------------------------------------------------------------------------------

best of the Company's or Guarantor's knowledge nothing has occurred, whether by
action or failure to act, which would cause the loss of such qualification.

        (jj)  Neither the Parent, the Company, nor any of its subsidiaries, nor,
to the best of the Company's knowledge, any employee or agent of the Parent, the
Company or any subsidiary has violated or is in violation of the Foreign Corrupt
Practices Act.

        (kk) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-14 under the Exchange Act),
which (i) are designed to ensure that material information relating to the
Company, including its consolidated subsidiaries, is made known to the Company's
principal executive officer and its principal financial officer by others within
those entities, particularly during the periods in which the periodic reports
required under the Exchange Act are being prepared, and (ii) are effective in
all material respects to perform the functions for which they were established.
Based on the evaluation of the Company's disclosure controls and procedures
described above, the Company is not aware of (a) any significant deficiency in
the design or operation of internal controls which could adversely affect the
Company's ability to record, process, summarize and report financial data or any
material weaknesses in internal controls or (b) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company's internal controls. Since the most recent evaluation of the
Company's disclosure controls and procedures described above, there have been no
significant changes in internal controls in other factors that could
significantly affect internal controls.

        (ll)  The Company has provided or made available to the Dealer Manager
and counsel for the Dealer Manager true and correct copies of the Sprint
Agreements. For purposes of this letter, the term "Sprint Agreements" means the
(1) Sprint PCS Management Agreement, dated as of October 15, 1998 and amended as
of October 15, 1998, December 28, 1999, February 14, 2000, April 5, 2000,
June 6, 2000 and February 21, 2001 between Sprint Spectrum L.P., WirelessCo,
L.P. and UbiquiTel Holdings, Inc., and any exhibits, schedules or addendum
thereto (the "Management Agreement"); (2) Sprint PCS Services Agreement, dated
as of October 15, 1998, between Sprint Spectrum L.P. and UbiquiTel
Holdings, Inc. and any exhibits, schedules or addendum thereto: (3) Sprint
Trademark and Service Mark License Agreement, dated as of October 15, 1998,
between Sprint Communications Company, L.P. and UbiquiTel Holdings, Inc. and any
exhibits, schedules or addendum thereto; and (4) Sprint Spectrum Trademark and
Service Mark License Agreement, dated as of October 15, 1998, between Sprint
Spectrum L.P. and UbiquiTel Holdings, Inc. and any exhibits, schedules or
addendum thereto.

        (mm) Each of the Sprint Agreements (A) has been duly authorized,
executed and delivered by, (B) constitutes the valid and binding obligation of
and (C) is enforceable in accordance with its terms against, the Company
(subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting creditors' rights
generally from time to time in effect and to general principles of equity, and
subject, as to enforcement or rights of indemnity and contribution, to

15

--------------------------------------------------------------------------------

applicable principles of public policy). Assuming the due authorization,
execution and delivery of each Sprint Agreement by any Related Party (as such
term is defined in the Management Agreement) to the extent each is a party
thereto, each of the Sprint Agreements (X) constitutes the valid and binding
obligation of and (Y) is enforceable in accordance with its terms against, each
such Related Party (subject, as to the enforcement of remedies, to applicable
bankruptcy, reorganization, insolvency, moratorium or other laws affecting
creditors' rights generally from time to time in effect and to general
principles of equity, and subject, as to enforcement or rights of indemnity and
contribution, to applicable principles of public policy). No Event of
Termination (as defined in the Sprint Agreements) has occurred or is continuing
that has not been waived or cured in accordance with the terms of any Sprint
Agreement.

        Any certificate signed by an officer of the Company or the Guarantor and
delivered to the Dealer Manager or to counsel for the Dealer Manager pursuant
hereto shall be deemed to be a representation and warranty by the Company or the
Guarantor to the Dealer Manager as to the matters set forth therein.

        (B)  The Dealer Manager represents and warrants to the Company and the
Guarantor, and agrees with the Company and the Guarantor, that the Dealer
Manager will not solicit offers for, or offer or sell, New Notes by any form of
general solicitation or general advertising (as those terms are used in
Rule 502(c) under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act or by any
directed selling efforts (within the meaning of Regulation S under the
Securities Act) to any person who the Dealer Manager does not reasonably believe
to be (i) in the case of offers in the United States, a "qualified institutional
buyer" within the meaning of Rule 144A under the Securities Act or an
institutional "accredited investor" (as defined in Rule 501(a)(1), (2), (3) and
(7) under the Securities Act), or an "accredited investor" (as defined in
Rule 501(a)(4), (5) and (6) under the Securities Act), and (ii) in the case of
offers outside the United States, a person who is not a "U.S. person" as defined
in Rule 902 of Regulation S under the Securities Act.

        6.    Certain Agreements.    (A) The Company agrees with the Dealer
Manager as follows:

        (a)  All representations and warranties of the Company and the Guarantor
contained herein or in any certificate or writing delivered hereunder at all
times during the Exchange Offer shall be true and correct in all material
respects.

        (b)  Each of the Company and the Guarantor at all times during the
Exchange Offer shall have performed, in all material respects, all of its
obligations hereunder required as of such time to have been performed by it.

        (c)  For the period from the date of this Agreement up to and including
the Closing Date, there shall not have occurred any Material Adverse Change, or
any development that could reasonably be expected to result in a Material
Adverse Change, from that set forth in the Offering Documents that, in the
Dealer Manager's judgment,

16

--------------------------------------------------------------------------------

makes it impracticable to market the New Notes or to consummate the Exchange
Offer on the terms and in the manner contemplated in the Offering Documents.

                (B)    The Company agrees that it shall not consummate the
Exchange Offer unless the following conditions are satisfied or otherwise waived
by the Dealer Manager:

        (a)  On the Closing Date, the Dealer Manager shall have received a
certificate, dated as of the Closing Date, signed by an executive officer of the
Company and the Guarantor, confirming that no change or development to the
effect set forth in Section 6(A)(c) above and certifying that the
representations and warranties of the Company and the Guarantor set forth in
Section 5 of this Agreement are true and correct as of the Closing Date and that
the Company and the Guarantor have complied with, or received waivers from the
Dealer Manager with respect to, all of the agreements and satisfied all of the
conditions contained herein on their part to be performed or satisfied hereunder
on or before the Commencement Date and the Closing Date, as applicable. The
officer signing and delivering such certificate may rely upon the best of his or
her knowledge as to any proceedings threatened.

        (b)  On the Closing Date the Dealer Manager shall have received the
favorable opinion of Greenberg Traurig, LLP, counsel for the Company and the
Guarantor, dated as of the Closing Date, substantially in the form of Exhibit A.
The opinion of Greenberg Traurig, LLP shall be rendered to the Dealer Manager at
the request of the Company and shall so state therein.

        (c)  On the Closing Date, the Dealer Manager shall have received the
favorable opinion of Shearman & Sterling, counsel for the Dealer Manager, with
respect to such matters reasonably requested by the Dealer Manager, and the
Company shall have furnished to such counsel such documents as they reasonably
request for the purpose of enabling them to pass upon such matters.

        (d)  The Dealer Manager shall have received such other documents and
certificates as are reasonably requested by the Dealer Manager or its counsel.

        7.    Covenants.    In further consideration of the Dealer Manager's
agreements herein contained, the Company covenants with the Dealer Manager as
follows:

        (a)  The Company will furnish to the Dealer Manager and to counsel for
the Dealer Manager, without charge, as many copies of the Offering Documents and
any amendments and supplements thereto as they may reasonably request.

        (b)  Prior to amending or supplementing the Offering Documents
(including any amendment or supplement through incorporation by reference of any
report filed under the Exchange Act), the Company shall furnish to the Dealer
Manager and its counsel for review at a reasonable time prior to filing a copy
of each such proposed

17

--------------------------------------------------------------------------------

amendment or supplement, and the Company shall not use any such proposed
amendment or supplement to which the Dealer Manager or its counsel reasonably
objects.

        (c)  The Company will advise you promptly of (i) the occurrence of any
event which could cause the Company to withdraw or terminate the Exchange Offer
or would permit the Company to exercise any right not to exchange the New Notes
for the tendered Old Notes, (ii) any proposal or requirement to make, amend or
supplement the Offering Documents, (iii) the issuance of any order or the taking
of any other action by any administrative or judicial tribunal or other
governmental agency or instrumentality which would delay, prevent or adversely
affect the Exchange Offer (and, if in writing, will furnish you a copy thereof),
(iv) any Material Adverse Change, or any development which could reasonably be
expected to have a Material Adverse Change, and (v) any other information
relating to the Exchange Offer which the Dealer Manager may from time to time
reasonably request.

        (d)  The Company agrees that if any event occurs or condition exists as
a result of which the Offering Documents would include an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances when the Offering
Documents are delivered to a holder of the Old Notes, not misleading, or if, in
the opinion of the Company, after consultation with the Dealer Manager, it is
necessary at any time to amend or supplement the Offering Documents to comply
with applicable law, the Company shall immediately notify the Dealer Manager,
prepare an amendment or supplement to the Offering Documents that will correct
such statement or omission or effect such compliance, and supply such amended or
supplemented Offering Documents to the Dealer Manager without charge in such
quantities as the Dealer Manager may reasonably request.

        (e)  Prior to the Closing Date, the Company and the Guarantor shall
file, on a timely basis, with the Commission and NASDAQ all reports and
documents required to be filed under Section 13 or 15 of the Exchange Act.
Additionally, if at any time prior to the Closing Date the Company is not still
subject(voluntarily or otherwise) to the reporting requirements of Section 13 or
15 of the Exchange Act, for the benefit of the holders and beneficial owners
from time to time of the New Notes, the Company shall furnish, at its expense,
upon request, to holders and beneficial owners of the New Notes and prospective
purchasers of the New Notes information ("Additional Issuer Information")
satisfying the requirements of Rule 144A(d)(4) under the Securities Act.

        (f)    The Company will cooperate with the Dealer Manager and use its
best efforts to cause the New Notes to be accepted for clearance and settlement
through the facilities of DTC and settlement through the facilities of
Clearstream and Euroclear.

        (g)  The Company agrees that it will not and will cause its affiliates
not to make any offer or sale of securities of the Company of any class if, as a
result of the doctrine of "integration" referred to in Rule 502 under the
Securities Act, such offer or sale would render invalid (for the purpose of the
exchange of the New Notes for the Old Notes pursuant to the Exchange Offer) the
exemptions from the registration requirements

18

--------------------------------------------------------------------------------

of the Securities Act provided by Section 4(2), Rule 144(A) and Regulation S
thereof or otherwise.

        (h)  The Company will use commercially reasonable efforts to cause the
New Notes to be eligible for the National Association of Securities
Dealers, Inc. PORTAL market.

        8.    Indemnification.    The Company and the Guarantor, jointly and
severally, agree to indemnify and hold harmless the Dealer Manager and its
affiliates and officers, directors, employees, agents and each person, if any,
who controls the Dealer Manager within the meaning of the Securities Act and the
Exchange Act (each a "Dealer Manager Indemnified Person") from and against any
and all losses, claims, damages, liabilities and expenses, joint or several, to
which any such Dealer Manager Indemnified Person may become subject, arising out
of or based upon (A) any untrue statement or alleged untrue statement of a
material fact contained in the Offering Documents or any of the documents
incorporated by reference therein or in any amendment or supplement to any of
the foregoing, or the omission or alleged omission to state therein a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (B) any breach by the
Company of any representation or warranty or failure to comply with any of the
agreements of the Company set forth in the Agreement, (C) any withdrawal,
termination, rescission or modification of, or failure to make or consummate,
the Exchange Offer or to exchange any of the New Notes for the Old Notes (other
than any claim by any Dealer Manager Indemnified Person for the fee contemplated
by Section 3(a) hereof) or (D) the transactions contemplated by the Agreement or
the performance by the Dealer Manager thereunder, or any claim, litigation,
investigation or proceedings relating to the foregoing ( "Dealer Manager
Proceedings") regardless of whether any of such Dealer Manager Indemnified
Persons is a party thereto, and to reimburse such Dealer Manager Indemnified
Persons for any reasonable legal or other reasonable out-of-pocket expenses in
connection with investigating or defending, settling, compromising or paying for
any of the foregoing; provided that the foregoing indemnification will not, as
to any Dealer Manager Indemnified Person, apply to losses, claims, damages,
liabilities or expenses to the extent, but only to the extent, that they have
resulted from (i) the gross negligence or willful misconduct of such Dealer
Manager Indemnified Person or (ii) from an untrue statement of a material fact
or omission to state a material fact made in reliance upon and in conformity
with the information furnished in writing by or on behalf of the Dealer Manager
expressly for inclusion in the Offering Documents. This indemnity agreement
shall be in addition to any liability which the Company or the Guarantor may
otherwise have.

        The Company and the Guarantor shall not be liable for any settlement of
any lawsuit, claim or proceeding effected without their written consent (which
consent shall not be unreasonably withheld or delayed), but if settled with such
consent, the Company and the Guarantor, jointly and severally, agree, subject to
the provisions of this Section 8, to indemnify the Dealer Manager Indemnified
Person from and against any loss, damage or liability by reason of such
settlement.

        The Dealer Manager agrees to indemnify and hold harmless each of the
Company and the Guarantor and their affiliates and officers, directors,
employees, agents and each person, if any,

19

--------------------------------------------------------------------------------

who controls the Company within the meaning of the Securities Act and the
Exchange Act (each a "Company Indemnified Person") from and against any and all
losses, claims, damages, liabilities and reasonable expenses, joint or several,
to which any such Company Indemnified Person may become subject arising out of
or based upon the transactions contemplated by the Agreement or the performance
by the Dealer Manager thereunder, or any claim, litigation, investigation or
proceedings relating to the foregoing ("Company Proceedings") regardless of
whether any of such Company Indemnified Persons is a party thereto, and to
reimburse such Company Indemnified Persons for any reasonable legal or other
reasonable out-of-pocket expenses as they are incurred in connection with
investigating or defending any of the foregoing, but only to the extent such
losses, claims, damages, liabilities or expenses have resulted from (i) the
gross negligence or willful misconduct of the Dealer Manager or (ii) an untrue
statement of a material fact or omission to state a material fact made in
reliance upon and in conformity with the information furnished in writing by or
on behalf of the Dealer Manager expressly for the inclusion in the Offering
Documents. The Company acknowledges that the information furnished by the Dealer
Manager (as described in clause (ii) of the preceding sentence) refers solely to
the identity, address and phone number of the Dealer Manager appearing on the
front cover page and the back cover page of the Offering Memorandum. The terms
"Dealer Manager Indemnified Person" and "Company Indemnified Person" are herein
collectively referred to as an "Indemnified Person" and the terms "Dealer
Manager Proceedings" and "Company Proceedings" are herein collectively referred
to as "Proceedings."

        The Dealer Manager shall not be liable for any settlement of any
lawsuit, claim or proceeding effected without its written consent (which consent
shall not be unreasonably withheld or delayed), but if settled with such
consent, the Dealer Manager agrees, subject to the provisions of this Section 8,
to indemnify the Company Indemnified Person from and against any loss, damage or
liability by reason of such settlement.

        Promptly after receipt by an Indemnified Person of notice of the
commencement of any Proceedings, such Indemnified Person will, if a claim in
respect thereof is to be made against the Company, the Guarantor or the Dealer
Manager, as the case may be, as indemnifying party (the "Indemnifying Party")
for indemnification hereunder, promptly notify such Indemnifying Party in
writing of the commencement thereof; provided that (i) the omission so to notify
the Indemnifying Party will not relieve any Indemnifying Party from any
liability which it may have hereunder except to the extent it has been
materially prejudiced by such failure and (ii) the omission so to notify such
Indemnifying Party will not relieve it from any liability which it may have to
such Indemnified Person independently of this Section 8. In case any such
Proceedings are brought against any Indemnified Person and it notifies the
applicable Indemnifying Party of the commencement thereof, such Indemnifying
Party will be entitled to participate therein, and, to the extent that it may
elect by written notice delivered to such Indemnified Person, to assume the
defense thereof, with counsel reasonably satisfactory to such Indemnified
Person; provided that if the defendants in any such Proceeding include both such
Indemnified Person and the Indemnifying Party and counsel to such Indemnified
Person shall have reasonably concluded that there may be legal defenses
available to it which are different from or additional to those available to the
Indemnifying Party, such Indemnified Person shall have the right to select
separate counsel to assert such legal defenses and to otherwise participate in
the defense of such Proceedings on behalf of such Indemnified Person. Upon
receipt of written notice from the

20

--------------------------------------------------------------------------------

Indemnifying Party to such Indemnified Person of its election so to assume the
defense of such Proceedings and approval by such Indemnified Person of counsel,
the Indemnifying Party shall not be liable to such Indemnified Person for
expenses incurred by such Indemnified Person in connection with the defense
thereof (other than reasonable costs of investigation) unless (i) such
Indemnified Person shall have employed separate counsel in connection with the
assertion of legal defenses in accordance with the proviso to the next preceding
sentence (it being understood, however, that the Indemnifying Party shall not be
liable for the expenses of more than one separate counsel, representing all the
Indemnified Persons who are parties to such Proceedings, such counsel to be
designated in writing by a majority of the Indemnified Persons who are parties
to such Proceedings), (ii) the Indemnifying Party shall not have employed
counsel reasonably satisfactory to such Indemnified Person to represent such
Indemnified Person within a reasonable time after notice of commencement of the
Proceedings or (iii) the Indemnifying Party shall have authorized in writing the
employment of counsel for such Indemnified Person; and except that, if
clause (i) or (iii) is applicable, such liability shall be only in respect of
the counsel referred to in such clause (i) or (iii). The Indemnifying Party
shall not effect, without the prior written consent of the Indemnified Person
(which consent shall not be unreasonably withheld or delayed), any settlement of
any pending or threatened proceeding unless such settlement includes an
unconditional release from the party bringing such proceeding of such
Indemnified Person and does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

        If for any reason the foregoing indemnification is unavailable to any
Indemnified Person or insufficient to hold it harmless, then each applicable
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Person as a result of such loss, claim, damage, liability or expense
in such proportion as is appropriate to reflect not only the relative benefits
received by the Indemnifying Party on the one hand and such Indemnified Person
on the other hand, but also the relative fault of Indemnifying Party on the one
hand, and such Indemnified Person, on the other hand, as well as any relevant
equitable considerations. It is hereby agreed that the relevant benefits to the
Company (including its affiliates, officers, directors, employees, agents and
controlling persons) on the one hand and the Dealer Manager (including its
affiliates, officers, directors employees, agents and controlling persons) on
the other hand shall be deemed to be in the same proportion as (i) the aggregate
principal amount of the New Notes outstanding bears to (ii) the aggregate Fee
paid or proposed to be paid to the Dealer Manager pursuant to Section 3(a) of
this Agreement. The relative fault of the Company and the Guarantor (including
their respective affiliates, officers, directors, employees, agents and
controlling persons) on the one hand and the Dealer Manager (including its
affiliates, officers, directors, employees, agents and controlling persons) on
the other hand relating to an untrue or alleged untrue statement of material
fact or the omission or alleged omission to state a material fact shall be
determined by reference to, among other things, the extent to which the untrue
or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact is based upon information supplied by, or on
behalf of the Company, the Guarantor and their respective affiliates or the
Dealer Manager and its affiliates, and the parties' relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.

        The provisions set forth in the immediately preceding paragraph with
respect to notice of commencement of any action shall apply if a claim for
contribution is to be made under this

21

--------------------------------------------------------------------------------

Section 8; provided, however, that no additional notice shall be required with
respect to any action for which notice has been given under the immediately
preceding paragraph for purposes of indemnification.

        The Company, the Guarantor and the Dealer Manager agree that it would
not be just and equitable if contribution pursuant to this Section 8 were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in this Section 8.

        The indemnity, reimbursement and contribution obligations of an
Indemnifying Party under this Section 8 shall be in addition to any liability
which such Indemnifying Party may otherwise have to an Indemnified Party, and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of such Indemnifying Party and any such Indemnified
Person. Notwithstanding the foregoing, in no event shall the Dealer Manager be
liable under this Section 8 in an amount in excess of the Fee actually received
by the Dealer Manager pursuant to Section 3(a) of this Agreement. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

        9.    Confidentiality.    The Dealer Manager shall use all information
provided to it by or on behalf of the Company hereunder solely for the purpose
of providing the services which are the subject of this Agreement and the
transactions contemplated hereby and shall treat confidentially all such
information; provided that nothing herein shall prevent the Dealer Manager from
disclosing any such information (i) pursuant to the order of any court or
administrative or similar proceeding, (ii) upon the request of any governmental
agency or regulatory authority having jurisdiction over the Dealer Manager or
any of its affiliates, (iii) to the extent that such information becomes
publicly available other than by reason of disclosure by the Dealer Manager or
its Representatives (as defined below) in violation of this Section 9, (iv) to
its employees, legal counsel, independent auditors, affiliates and other experts
or agents who need to know such information and are informed of the confidential
nature of such information, and agree to maintain the confidentiality of such
information (collectively "Representatives"), and (v) in the Offering Documents.
The Dealer Manager shall be responsible for compliance by any such disclosee
with this Section 9. With respect to clause (i) or (ii) above, prior to making
any such disclosure, the Dealer Manager shall promptly notify the Company of
such order or request and use commercially reasonable efforts to cooperate with
the Company, at the Company's expense, in seeking a protective order or taking
such action as the Company may reasonably request consistent with applicable
law.

        10.    Survival.    The agreements contained in Sections 3(b), 8 and 9
hereof shall remain operative and in full force and effect, regardless of
(i) any failure to commence, or the withdrawal, termination or consummation of,
the Exchange Offer or the termination or assignment of this Agreement, (ii) any
investigation made by or on behalf of the Company or any Indemnified Person and
(iii) any withdrawal by the Dealer Manager or the Company pursuant to Section 2
hereof; provided, that the representations and warranties of the Company and the
Guarantor and the Dealer Manager set forth in Section 5 hereof shall survive
consummation of the Exchange Offer.

22

--------------------------------------------------------------------------------

        11.    No Liability for Acts of Dealers, Banks and Trust
Companies.    The Dealer Manager shall have no liability to the Company, the
Guarantor or any other person for any losses, claims, damages, liabilities and
expenses (each a "Loss" and collectively, the "Losses") arising from any act or
omission on the part of any broker or dealer in securities (a "Dealer") or any
bank or trust company, or any other person, and neither the Dealer Manager nor
any of its affiliates shall be liable for any Losses arising from its own acts
or omissions in performing its obligations as Dealer Manager or as a Dealer
hereunder or otherwise in connection with the Exchange Offer, except for any
such Losses (i) arising out of any untrue statement or omission or alleged
untrue statement or omission made in reliance upon and in conformity with
information furnished in writing by or on behalf of the Dealer Manager expressly
for inclusion in the Offering Documents or (ii) which are finally judicially
determined to have resulted from the Dealer Manager's or any of its affiliates'
gross negligence or willful misconduct. In soliciting or obtaining tenders of
Old Notes, no Dealer, bank or trust company shall be deemed to be acting as the
agent of the Company or any of its affiliates, and the Dealer Manager shall not
be deemed to be the agent of any Dealer, bank or trust company or the agent or
fiduciary of the Company or any of its affiliates, equity holders, creditors or
of any other person. In soliciting or obtaining tenders of Old Notes, the Dealer
Manager shall not be nor shall the Dealer Manager be deemed, for any purpose, to
act as partners or joint venturers of or members of a syndicate or group with
the Company or any of its affiliates in connection with the Exchange Offer or
otherwise, and neither the Company nor any of its affiliates shall be deemed to
act as the Dealer Manager's respective agents. The Company shall have sole
authority for the acceptance or rejection of any and all tenders of Old Notes.

        12.    Governing Law Jurisdiction and Judgment Currency.    This
Agreement shall be governed by and construed in accordance with the laws of the
State of New York applicable to contracts to be performed wholly within the
State of New York. Any litigation based hereon, or arising out of, or in
connection with this Agreement, the Exchange Offer or any related matter shall
be brought and maintained exclusively in the courts of the State of New York and
the parties hereby expressly and irrevocably submit to the jurisdiction of such
courts. All judgments arising from such litigation or settlements related
thereto shall be paid in United States Dollars.

        13.    Notices.    Except as otherwise expressly provided in this
Agreement, whenever notice is required by the provisions of this Agreement to be
given to (i) the Company or the Guarantor, such notice shall be in writing
addressed to UbiquiTel Inc., One West Elm Street, Suite 400, Conshohocken, PA
19428, facsimile number: (610) 832-1076, Attention: Patricia E. Knese, Esq. and
(ii) the Dealer Manager, such notice shall be in writing addressed to Banc of
America Securities LLC, Bank of America Corporate Center, 100 North Tryon
Street, Seventh Floor, Charlotte, North Carolina 28255, facsimile number:
(704) 388-0830, Attention: Andrew Karp.

        14.    Miscellaneous.    This Agreement, together with the portion of
the Engagement Letter expressly referenced herein, contain the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto. This Agreement may not
be amended or modified except by a writing executed by each of the parties
hereto. Section headings herein are for convenience only and are not a part of
this Agreement.

23

--------------------------------------------------------------------------------

        (a)  This Agreement is solely for the benefit of the Company, the
Guarantor and the Dealer Manager, and no other person (except for Indemnified
Persons, to the extent set forth in Section 8 hereof) shall acquire or have any
rights under or by virtue of this Agreement.

        (b)  The Dealer Manager may (subject to Section 9 hereof) share any
information or matters relating to the Company, the Guarantor or the Exchange
Offer, and the transactions contemplated hereby with its affiliates, and such
affiliates may likewise share information relating to the Company with the
Dealer Manager; provided, however, that the Dealer Manager will not, and will
ensure its employees and affiliates do not, share any such information with any
of its or its affiliates' employees on the public side of the Dealer Manager's
information wall. The Dealer Manager shall be responsible for compliance by its
affiliates with Section 9 hereof.

        (c)  If any term, provision, covenant or restriction contained in this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable or against public policy, the remainder of the terms, provisions,
covenants and restrictions contained herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated. The Company and
the Dealer Manager shall endeavor in good faith negotiations to replace the
invalid, void or unenforceable provisions with valid provisions, the economic
effect of which comes as close as possible to that of the invalid, void or
unenforceable provisions.

        (d)  This Agreement may be executed in counterparts, each of which will
be deemed an original, but all of which, taken together, will constitute one and
the same instrument.

24

--------------------------------------------------------------------------------

        Please indicate your willingness to act as the Dealer Manager on the
terms set forth herein and your acceptance of the foregoing provisions by
signing in the space provided below for that purpose and returning to us a copy
of this letter, whereupon this letter shall constitute a binding agreement
between us.

    Very truly yours,
 
 
UBIQUITEL OPERATING COMPANY

 
 
By:
       

--------------------------------------------------------------------------------

Name: Donald Harris
Title: President & Chief Executive Officer
 
 
UBIQUITEL INC.
 
 
By:
       

--------------------------------------------------------------------------------

Name: Donald Harris
Title: President & Chief Executive Officer
 
 
VIA HOLDING INC.
 
 
By:
       

--------------------------------------------------------------------------------

Name: Donald Harris
Title: President & Chief Executive Officer
 
 
VIA WIRELESS LLC
 
 
By:
       

--------------------------------------------------------------------------------

Name: Donald Harris
Title: President & Chief Executive Officer
 
 
VIA BUILDING, LLC
 
 
By:
       

--------------------------------------------------------------------------------

Name: Donald Harris
Title: President & Chief Executive Officer

25

--------------------------------------------------------------------------------


Accepted and agreed to as of the date
first written above:
 
 
 
 
BANC OF AMERICA SECURITIES LLC
 
 
 
 
By:
 
 
 
 
 
     

--------------------------------------------------------------------------------

Name: Andrew C. Karp
Title: Managing Director        

26

--------------------------------------------------------------------------------


SCHEDULE A
LIST OF SUBSIDIARIES


VIA Holding Inc.
VIA Wireless LLC
VIA Building, LLC
UbiquiTel Leasing Company

--------------------------------------------------------------------------------



QuickLinks


SCHEDULE A LIST OF SUBSIDIARIES
